Order entered August 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01687-CR

                               DARIUS EDWARDS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. F10-51415

                                           ORDER
       The Court REINSTATES the appeal.

       On June 28, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 19, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the June 28, 2013 order

requiring findings.

       State’s Exhibit nos. 13 and 14, DVDs, were not filed with the record. Accordingly, we

ORDER court reporter Melanie Brockington to file, within FIFTEEN DAYS of the date of this

order, a supplemental record containing copies of State’s Exhibit nos. 13 and 14.

       Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Melanie Brockington, Deputy Official Court Reporter, Criminal District Court No. 6y, and to

counsel for all parties.


                                                /s/    DAVID EVANS
                                                       JUSTICE